DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
Response to Amendment
Applicants’ submission, filed on 03/12/2021, in response to the rejection of claims 9-13 from the final office action (12/24/2020), by amending claims 1, 9-10, and 12 and cancelling claim 2 is entered and will be addressed below.

Election/Restrictions
Claims 1, 3-4, 6-8 and 14-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aichert et al. (US 4192253, hereafter ‘253), in view of Sharp et al. (US 20100189559, hereafter ‘559) and Boucard et al. (US 20040261914, hereafter ‘914).
‘253 teaches some limitations of:
	Claim 9: Vacuum Coating Apparatus (title), the substrates in the present case being gas turbine blades (col. 6, lines 44-45), a substrate rack 20 (Fig. 1, col. 6, lines 55-56), The arms 44 and 45 are rotatable about a common axis D--D which lies in the same plane of symmetry as the longitudinal axis A--A of the evaporating crucible 12 (col. 7, lines 43-46, the claimed “A rotatable mounting fixture comprising: a rotatable plate  oriented perpendicular to a rotation axis”, note either arms 44 or 45, or both, is considered as “a rotatable plate”);

	The substrate rack consists of two parallel substrate bearers 25 and 26 disposed in a fork-like manner, whose longitudinal axes B--B and C--C are in a mirror-image symmetrical relationship with the plane of symmetry passing through the longitudinal axis A—A (col. 6, lines 64-67), The substrate bearers 25 and 26 are each fastened to a casing 38 and 39, respectively, into which the drive shafts 31 and 32 are also prolonged. Within the casings are angle drives 40 and 41, respectively, which are connected to radial shafts 42 and 43 (col. 7, lines 7, lines 3-36. Casings 38, 39 is the claimed “a plurality of tubes attached to a periphery of the rotatable plate with a tube axis parallel to the rotation axis”; and the substrate bearers 25, 26 is the claimed plurality of removable linear mounting supports wherein one of the plurality of removeable linear mounting supports is inserted into each of the plurality of tubes”);

 Couplings 27 and 28 for the substrates 15 are disposing on the confronting inner sides of the bearer arms, the rotational axes of the couplings being aligned perpendicular to the above-named plane of symmetry. Between the couplings 27 and 28 and the substrates 15 are spacers 29 and 30, respectively (col. 6, line 67 to col. 7, line 5, the claimed “wherein each of the plurality of removable linear mounting supports is configured to hold a plurality of components attached lengthwise along each of the plurality of removeable linear mounting supports and each of the plurality of removable linear mounting supports further comprises a linear T bar with a mounting plate attached lengthwise along each of the plurality of removeable linear mounting supports, wherein the mounting plate is configured to accommodate attachment features of a combustor liner”, note turbine blades is considered as a liner, note the substrate shape or type is not part of the apparatus, see illustration below for T bars);
The rocking of the arms 44 and 45 is brought about by the fact that they are fastened to a pair of coaxial hollow shafts 50 and 51 which are borne within a tube 52 which is fastened to the carriage 18 (col. 7, lines 47-50), the ball bearing spline shaft 80 being brought through the end wall 61 of the loading chamber 16 to a motor 81 (col. 8, lines 50-52, the claimed “and a base attachment fixture attached to the rotatable plate opposite of the at least one tube configured for insertion into a rotating drive receptacle”).


    PNG
    media_image1.png
    439
    456
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (T bars)]











	
‘253 does not teach the other limitations of:
Claim 9: (9A) wherein the rotatable plate has a circular shape with a circumference;
	(9B) (a plurality of) cylindrical (tubes attached to a periphery of the rotatable plate with a tube axis parallel to the rotation axis);
plurality of removable linear mounting supports wherein one of the plurality of removeable linear mounting supports is inserted into each of the plurality of) cylindrical (tubes);
(9C) such that the combustor liner extends outside the circumference of the rotatable plate;
(9D) (a base attachment fixture attached to the rotatable plate opposite of the at least one) cylindrical (tube configured for insertion into a rotating drive receptacle).
Claim 12: wherein there are four cylindrical tubes attached to the periphery of the rotatable plate.

‘559 is an analogous art in the field of FIXTURE FOR USE IN A COATING OPERATION (title), a fixture for use in a physical vapor deposition coating operation which comprises a support structure 14 comprising a circular base member 10, a circular top member 11 opposite the circular base member 10, and a plurality of structural members 12 joining said top member 11 to said base member 10; a plurality of panel members 13 aligned in a vertical direction around the outer periphery of said support structure 14 forming a cylinder-like structure … for simultaneously coating a plurality of workpieces 19 and 35, such as gas turbine compressor blades and vanes, with erosion resistant coatings using the fixture of this invention (Figs. 1 and 4, abstract), to apply ceramic thermal barrier coatings on turbine airfoils by electron beam evaporation ([0006]). Figs. 1, 4-7 show the turbine blades on the panel members 13 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have replaced the two radial shafts 42, 43 with a circular base member with four or more substrate bearers (the limitations of 9A and 12), as taught by ‘559. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Furthermore, to have re-arranged the turbine substrates 15 from inner sides of the bearer arms 25, 26 to outer side of the bearer arms 25, 26 of ‘253 (the limitation of 9C), as taught by ‘559. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.

‘914 is an analogous art in the field of Method Of Locally Repairing Parts Covered With A Thermal Barrier (title), coatings deposited by the electron beam physical vapor deposition (EB-PVD) ([0005], 4th sentence), In order to able to cover the profile of a new turbine blade, it is therefore necessary to rotate the part in the vapor like cooking on the spit ([0006], last sentence). ‘914 teaches that the device 27 shown in FIG. 12 comprises, for example, an arm 30 terminated by a fork having two parallel prongs 31a and 31b on which parts 1, e.g. turbine blades or vanes, are mounted in such a manner as to be capable of pivoting through an angle of ±[Symbol font/0x71]1 about an equilibrium 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have changed the shape of casing 38, 39 and substrate bearers 25, 26 of ‘253 to cylindrical (the limitations of 9B and 9D), as taught by ‘914. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.

‘253 also teach the limitation of:
Claim 13: Fig. 8 shows the substrate bearer 25 has six couplings 27 and spacers 29 (the claimed “wherein the linear mounting fixture include six mounting plates”).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘253, ‘559, and ‘914, as being applied to claim 9 rejection above, further in view of Schlichting et al. (US 20090324852, from IDS, hereafter ‘852).
The combination of ‘253, ‘559, and ‘914 does not teach the limitations of:
	Claim 10: wherein the rotatable plate, the plurality of cylindrical tubes, the plurality of removeable linear mounting supports, and fixture for insertion into a rotating drive receptacle are comprised of a high temperature metal alloy.
	Claim 11: wherein the alloys are nickel or iron base alloys.

‘852 is an analogous art in the field of Systems And Methods For Forming Components With Thermal Barrier Coatings (title), electron beam physical vapor deposition (EB-PVD) ([0016], 2nd sentence), gas turbine engine components, such as turbine blades and combustion section components (e.g., liners) ([0005]). ‘852 teaches that various sizes, shapes, orientations and/or numbers of component mounts can be used in a component fixture. Additionally, various materials can be used. By way of example, steel, nickel and cobalt alloys can be used ([0025]), component fixture 190 includes a shaft 192 that extends along a longitudinal axis 193. A base cap 194 is attached to the shaft that supports up to four detachable component mounts (196, 197, 198 and 199) (Fig. 4, [0026], 2nd sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted steel, nickel alloys, as taught by ‘852, as the material for the various parts of the substrate rack 20 of ‘253, for its suitability for high temperature operation. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Alternative, claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘253, ‘559, and ‘914, as being applied to claim 9 rejection above, further in view of Neal et al. (US 20120282402, hereafter ‘402).

	Claim 12: wherein there are four cylindrical tubes attached to the periphery of the rotatable plate which has a circular shape.

‘402 is an analogous art in the field of Coating Methods And Apparatus (title), a sting assembly for carrying the part. The sting assembly is shiftable between: an inserted condition where the sting assembly holds the part within the chamber for coating (abstract), application of thermal barrier coatings for gas turbine engines ([0001]), EB-PVD coater ([0029], 2nd sentence), turbine section blades ([0026], 2nd sentence), During the coating, the part being coated may be rotated relative to the thermal hood second member ([0010], 2nd last sentence), The carrier may rotate (e.g., about a longitudinal horizontal axis 500) (Fig. 5, [0031], 5th sentence, see also Figs. 2 and 4 for carrier 80 label). Fig. 5 of ‘402 shows four holding holes on the carrier 80.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have increased the number of the substrate bearers of ‘253 to four cylindrical holes, as taught by ‘402. A person of ordinary skill in the art would have known the increased productivity with more substrate bearers. 



	Note ‘402 also teaches nickel based superalloy as the hood ([0035]).
Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not convincing in light of the new grounds of rejection above.
In regarding 35 USC 112 rejection, see the bottom of page 6, Applicants’ amendment overcomes the rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 106835031 is cited for the unlabeled samples extending outward and on the rotating frame rod 4, which is on the rotary table 2.

US 6589351 is cited for a single flat rotatable plate and each mounting plate holds six turbine blades (Fig. 1), and manipulator 77 made of nickel based alloy (col. 9, lines 13-16). US 5997947 is cited for cassettes 14 being removable by lock 102 (Figs. 1 and 6).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.